In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana
             ______________________________

                   No. 06-10-00024-CV
             ______________________________


                  KEN W. GOOD, Appellant

                              V.

      SMITH COUNTY JUDGE, JOEL P. BAKER AND
COMMISSIONER PRECINCT NO. 1, JOANN FLEMING, Appellees




         On Appeal from the 7th Judicial District Court
                     Smith County, Texas
                 Trial Court No. 08-2718-A




         Before Morriss, C.J., Carter and Moseley, JJ.
              Opinion by Chief Justice Morriss
            Dissenting Opinion by Justice Carter
                                                     OPINION

         Whether and how Smith County1 might get a new jail has been an ongoing public issue.

Recently, in some fallout from that debate, Ken W. Good sought a judgment declaring that Joel P.

Baker, the Smith County Judge, and JoAnn Fleming, the Commissioner for Smith County Precinct

Number 1, had violated2 the Texas Open Meetings Act (TOMA) by attending meetings to develop

a jail plan in secret.3 He sought ―mandamus/injunction‖ seeking to ―stop, prevent, or reverse

these violations and any potential violations in the future.‖4 Trial to a jury resulted in a quite

cryptic judgment, which merely recited the jury verdict and awarded Baker and Fleming attorneys‘

fees in the amount of $62,338.70.



1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV‘T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
2
 According to Good, he ―began hearing rumors‖ about secret meetings to discuss the county jail. Good filed an open
records request seeking, inter alia, ―copies of any and all documents provided either directly or indirectly on . . . behalf
of Smith County to the Texas Commission on Jail Standards regarding any and all plans for proposed bond election to
be placed on the November 2008 ballot for vote by Smith County voters.‖ Before responding to the requests, Baker
and Fleming ―released their jail proposal to the press for a possible November 4, 2008 bond election,‖ prompting
Good to file suit.
3
 ―Every regular, special, or called meeting of a governmental body shall be open to the public, except as provided by
this chapter.‖ TEX. GOV‘T CODE ANN. § 551.002 (Vernon 2004). ―A governmental body shall prepare and keep
minutes or make a tape recording of each open meeting of the body‖ that ―(1) state the subject of each deliberation;
and (2) indicate each vote, order, decision, or other action taken.‖ TEX. GOV‘T CODE ANN. § 551.021 (Vernon 2004).
―A governmental body shall give written notice of the date, hour, place, and subject of each meeting held by the
governmental body.‖ TEX. GOV‘T CODE ANN. § 551.041 (Vernon 2004).
4
 ―An interested person, including a member of the news media, may bring an action by mandamus or injunction to
stop, prevent, or reverse a violation or threatened violation of this chapter by members of a governmental body.‖
TEX. GOV‘T CODE ANN. § 551.142(a) (Vernon 2004).

                                                             2
       On appeal, Good argues that this judgment is not final because it does not address his

claims for declaratory judgment and injunctive relief. He also argues that the trial court erred in

awarding attorneys‘ fees in the absence of a pleading to support the award. Good challenges the

legal sufficiency of the trial court‘s findings of fact and complains specifically about the trial

court‘s admission of the attorneys‘ bills and affidavits in support of the reasonableness and

necessity of the attorneys‘ fees. We affirm, because (1) the trial court‘s judgment is final, (2) the

award of attorneys‘ fees is supported by a pleading, (3) the award of attorneys‘ fees is supported by

sufficient evidence, and (4) admitting the affidavits and bills into evidence was harmless error.

(1)    The Trial Court’s Judgment Is Final

       In his first issue, Good questions the finality of the trial court‘s cryptic judgment. In its

entirety, the body of the judgment reads:

               The aforementioned case came to trial in this Court during the week of
       September 21, 2009. After a trial on the merits to a jury, the jury found for
       Defendants. After the trial, on December 11, 2009, the Court considered
       Defendant‘s Motion of Attorneys‘ Fees and Plaintiff‘s Response thereto. The
       Court after having considered the pleadings and arguments of counsel, the Court
       finds that Defendants are entitled to attorneys‘ fees and costs in the amount of
       $62,338.70.
               IT IS THEREFORE ADJUDGED AND DECREED that Plaintiff shall
       reimburse Defendants for reasonable attorneys‘ fees and costs in the amount of
       $62,338.70.




                                                 3
Good complains that the judgment is not final, since it is just an award of attorneys‘ fees, not any

ruling on his request for declaratory judgment or mandamus/injunction.5

        This Court has jurisdiction only over appeals from final decisions of trial courts and from a

few, statutorily listed interlocutory orders. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001); see TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Vernon 2008). It can be a

difficult task to answer the question of finality when a judgment lacks clarity. Given that ―all too

often judgments which were obviously intended to be final were being held interlocutory because

of careless draftsmanship,‖ the Texas Supreme Court employs a ―long recognized‖ ―presumption

of finality for judgments that follow a trial on the merits.‖ Vaughn v. Drennon, 324 S.W.3d 560,

562 (Tex. 2010); Moritz v. Preiss, 121 S.W.3d 715, 718 (Tex. 2003); N. E. Indep. Sch. Dist. v.

Aldridge, 400 S.W.2d 893, 895 (Tex. 1966) (origin of ―Aldridge presumption‖). The Aldridge

presumption states:

        When a judgment, not intrinsically interlocutory in character, is rendered and
        entered in a case regularly set for a conventional trial on the merits, no order for a
        separate trial of issues having been entered pursuant to [our procedural rules,] it
        will be presumed for appeal purposes that the Court intended to, and did, dispose of
        all parties legally before it and of all issues made by the pleadings between such
        parties.
400 S.W.2d at 897–98. Under the Aldridge presumption, ―a trial court‘s judgment need not

expressly dispose of all issues and claims in order to be final.‖ Vaughn, 324 S.W.3d at 562. ―If

there is any doubt as to the judgment‘s finality, then ‗[f]inality must be resolved by a determination

5
 He also argues the court did not dispose of the motions for sanctions contained within Baker and Fleming‘s answer.
The motions for sanctions were denied.

                                                        4
of the intention of the court [as] gathered from the language of the decree and the record as a

whole, aided on occasion by the conduct of the parties.‘‖ Id. at 563 (quoting Lehmann, 39 S.W.3d

at 203).

       We conclude that the trial court judgment is final.           The judgment is titled ―Final

Judgment.‖ It was entered after a jury trial on the merits and a subsequent bench trial on

attorneys‘ fees. Because the jury found Baker and Fleming did not violate TOMA, there was no

practical need for the court to address declaratory judgment and mandamus/injunction claims,

which would have required a predicate finding against Baker and Fleming. The record reveals

nothing to otherwise ―indicate the trial court did not intend to finally dispose of the entire case.‖

In re Guardianship of Moon, 216 S.W.3d 506, 509 (Tex. App.—Texarkana 2007, no pet.) (citing

Moritz, 121 S.W.3d at 719). Moreover, there was no motion by defendants seeking entry of any

further judgment, or any further request or suggestion made by Good to the trial court seeking

action on his claims for declaratory judgment and/or the mandamus/injunction.                  While,

admittedly, there is no explicit legal declaration within this judgment of the legal effect of the jury

verdict, the trial court later denied a motion for judgment non obstante veredicto filed by Good,

strongly suggesting the trial court‘s intent that reciting the jury‘s verdict in the ―Final Judgment‖

indicated the trial court‘s decision on the merits. All those factors are consistent with the

application of the Aldridge presumption. See Aldridge, 400 S.W.2d at 897–98. The trial court‘s

judgment was final and appealable. See Moon, 216 S.W.3d at 508–09.



                                                  5
(2)         The Award of Attorneys’ Fees Is Supported by a Pleading

            A jury trial was held in September 2009 on the underlying issues of the Open Meetings

Act. Before jury deliberation, the parties entered into the following stipulation entered into the

record:6

            And that counsel for the Plaintiff and Defendant have agreed and stipulated that
            we‘re not going to submit the issue of attorneys fees to the jury, and instead we
            would reserve that and after the trial we‘ll either have stipulations with respect to
            that issue or submit it to the Court for the Court‘s consideration if to assess and how
            much to assess.

            On December 4, 2009, approximately three months after receiving a favorable jury verdict,

Baker and Fleming filed a motion for attorneys‘ fees under TOMA and the Uniform Declaratory

Judgment Act (UDJA). At the conclusion of the bench trial on attorneys‘ fees held December 11,

2009, the trial court awarded Baker and Fleming $62,338.70.

            Good argues that no affirmative pleading requesting attorneys‘ fees was filed, in that Baker

and Fleming‘s answer requested merely that they be ―award[ed] all other relief to which [they are]

entitled.‖

            The decision to grant or deny attorneys‘ fees under TOMA and the UDJA7 is within the

trial court‘s discretion and cannot be reversed absent an abuse of discretion. Swate v. Medina

Cmty. Hosp., 966 S.W.2d 693, 701 (Tex. App.—San Antonio 1998, pet. denied); Estopar


6
    As addressed in detail below, the language of the stipulation entered has given rise to two interpretations.
7
 In its findings of fact and conclusions of law, the trial court appears to rely on both statutes as justification for the
attorneys‘ fee award.

                                                              6
Holdings, Inc. v. Advanced Metallurgical Tech., Inc., 876 S.W.2d 205, 210 (Tex. App.—Fort

Worth 1994, no writ).

         ―Absent a mandatory statute, a trial court‘s jurisdiction to render a judgment for attorney‘s

fees must be invoked by pleadings, and a judgment not supported by pleadings requesting an

award of attorney‘s fees is a nullity.‖ Alan Reuber Chevrolet, Inc. v. Grady Chevrolet, Ltd., 287
S.W.3d 877, 884 (Tex. App.—Dallas 2009, no pet.) (quoting State v. Estate of Brown, 802 S.W.2d
898, 900 (Tex. App.—San Antonio 1991, no writ) and citing In re Pecht, 874 S.W.2d 797, 803

(Tex. App.—Texarkana 1994, no writ)). In TOMA and UDJA actions, an award of attorneys‘

fees is permissive, not mandatory. See TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (Vernon

2008); TEX. GOV‘T CODE ANN. § 551.002 (Vernon 2004).8 Therefore, to be entitled to an award

of attorneys‘ fees under TOMA or the UDJA, Baker and Fleming were required to file an

affirmative pleading requesting them, unless the issue was waived or tried by consent. Alan

Reuber Chevrolet, 287 S.W.3d at 884; see Klaver v. Klaver, 764 S.W.2d 401, 405 (Tex.

App.—Fort Worth 1989, no writ); Wolters v. White, 659 S.W.2d 885, 888–89 (Tex. App.—San

Antonio 1983, writ dism‘d).

         We find that the motion for attorneys‘ fees filed by Baker and Fleming—even though it

was filed three months after the jury‘s verdict—constituted a written pleading supporting the

8
 ―The court may assess costs of litigation and reasonable attorney fees incurred by a plaintiff or defendant who
substantially prevails in an action under Subsection (a). In exercising its discretion, the court shall consider whether
the action was brought in good faith and whether the conduct of the governmental body had a reasonable basis in law.‖
TEX. GOV‘T CODE ANN. § 551.142 (Vernon 2004).


                                                           7
attorneys‘ fee award.9 This case is similar to the Swate case. See Swate, 966 S.W.2d 693. In

that case, Tommy Swate filed a petition for declaratory judgment and injunctive relief alleging

violations of TOMA committed by the Medina County Hospital board. Id. at 695–96. In a

bench trial, the judge denied relief sought in Swate‘s petition. Id. at 696. Before final judgment

was entered, the hospital filed a motion for attorney‘s fees, and the court granted it. Id. Swate

argued that the trial court erred in awarding attorney‘s fees, because the Hospital‘s pleadings did

not support such an award. Id. at 701. Our sister court in San Antonio rejected Swate‘s

argument, reciting the following:

         The trial court has discretion to grant a party‘s request for a post-verdict,
         pre-judgment trial amendment unless ―the opposing party presents evidence of
         surprise or the amendment asserts a new cause of action, and thus is prejudicial on
         its face, and the opposing part [sic] objects to it.‖ Similarly, post-verdict motions
         for attorney‘s fees that effectively serve as trial amendments may be granted within
         the trial court‘s discretion.

Id. (citations omitted). Reasoning that a party is not entitled to attorneys‘ fees under TOMA until

it has prevailed, the San Antonio court held that post-trial motion, filed before entry of a final

judgment, was sufficient to support the award. Id. at 702. Here, although Good objected to the

motion for attorneys‘ fees, focusing on the issue of trial by consent and lack of other pleading to

support the award, Good did not allege or otherwise present ―evidence of surprise or injury,‖ or

allege that the motion asserted a new cause of action such that it was prejudicial on its face. Id. at

9
 Whether a pleading is an affirmative claim for relief is determined by the facts alleged, not by the name given the plea
or by the form of the prayer for relief. Doolin’s Harley-Davidson, Inc. v. Young, No. 06-05-00101-CV, 2006 WL
27983, at *1 (Tex. App.—Texarkana Jan. 6, 2006, no pet.) (mem. op.). The motion for attorneys‘ fees was a claim for
affirmative relief.

                                                           8
701–02.10 Therefore, consistent with Swate, we find that the trial court was within its discretion

in awarding attorneys‘ fees based on Baker and Fleming‘s pleading, their post-verdict,

prejudgment motion for attorneys‘ fees.11

(3)         The Award of Attorneys’ Fees Is Supported by Sufficient Evidence

            The trial court entered findings of fact and conclusions of law.12 Good challenges two of

these findings for legal sufficiency only.13

            The first challenged finding is ―Defendants‘ pleaded for attorneys‘ fees in the amount of

$80,903.38, but at the hearing waived $640.00. The Court disallowed an additional $2,340.00,

leaving $77,929.38 prayed for.‖ Specifically, Good argues:

            The evidence has demonstrated conclusively that the defendants did not plead a
            claim for attorney‘s fees. Further, there is no evidence that they plead [sic] a claim
            for $80,903.38. In addition, the evidence relating to the specific amounts is from
            the Plaintiff‘s Exhibit A which was the sole exhibit admitted at trial and it was not
10
  Good did not consider, and thus did not challenge, the allowance of the motion for attorneys‘ fees to be considered a
trial amendment. See Rocha v. Ahmad, 676 S.W.2d 149, 154 (Tex. App.––San Antonio 1984, writ dism‘d) (―The
allowance of a trial amendment, where a defect, fault or omission is called to the attention of the trial court during trial,
will not result in a reversal in the absence of a plea of surprise, and a request for postponement or continuance.‖).
11
  In their briefing to this Court, both parties cited to the stipulation reserving the issue of attorneys‘ fees, and argued
the issue of trial by consent. Good made the reasonable argument that, since Baker and Fleming did not have a
pleading seeking attorneys‘ fees at the time, he was stipulating only to the reservation of his attorneys‘ fees. Based on
this theory, Good filed written objections to Baker and Fleming‘s motion for attorneys‘ fees and urged the trial court
not to find trial by consent. Baker and Fleming maintain that, because Good knew they could be entitled to attorneys‘
fees under TOMA as substantially prevailing parties, the stipulation reflected an understanding that the issue of either
party‘s fees would later be tried by consent. We need not resolve this dispute.
12
  An award of attorneys‘ fees is entrusted to the sound discretion of the trial court, subject to the requirements that any
fees awarded be reasonable and necessary, which are matters of fact, and to the additional requirements that fees be
equitable and just, which are matters of law. Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998); In re Estate of
Bean, 206 S.W.3d 749, 763 (Tex. App.—Texarkana 2006, pet. denied).
13
     There is no challenge to the factual sufficiency of the evidence supporting the award.

                                                             9
       properly authenticated or proven to be a business record. Therefore, there is no
       evidence to support this finding for two reasons: (1) there is no evidence that the
       defendants‘ plead [sic] for attorney‘s fees; and (2) the amounts are only supported
       by an exhibit that was wrongfully admitted.

       By concluding, above, that the motion for attorneys‘ fees was a pleading that supported the

award of attorneys‘ fees, we have disposed of Good‘s first argument. We now address whether

there was ―evidence relating to the specific amounts‖ in the trial court‘s finding.

       ―When an appellant is challenging the legal sufficiency of the evidence to support a finding

on which it did not have the burden of proof at trial, the appellant must demonstrate on appeal that

no evidence exists to support the adverse finding.‖ Brockie v. Webb, No. 05-09-00833-CV, 2010
WL 5395658, at *3 (Tex. App.—Dallas Dec. 30, 2010, no pet.) (discussing standard for addressing

challenges to legal and factual sufficiency of attorneys‘ fees) (citing Croucher v. Croucher, 660
S.W.2d 55, 58 (Tex. 1983); Westech Eng’g, Inc. v. Clearwater Constructors, Inc., 835 S.W.2d
190, 196 (Tex. App.—Austin 1992, no writ)). When reviewing the record, we determine whether

any evidence supports the award of attorneys‘ fees. Id. If more than a scintilla of evidence in

support exists, the legal sufficiency challenge fails. Id. (citing Formosa Plastics Corp. USA v.

Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998)).

       The crux of this issue is the form of the attorneys‘ fees evidence presented here,

representations to the trial court by counsel. Baker and Fleming‘s counsel stated to the trial court

that the total bill was $80,903.38. At the hearing, Good challenged specific portions of the bill to

which Baker and Fleming‘s counsel stated, ―[W]e‘re happy not to charge.‖               The record


                                                 10
establishes Baker and Fleming agreed to reduce their bill by the following charges: ―$60.00‖ for

―something in here that was pursuant to that Travis County litigation,‖14 ―$520.00‖ for ―another

reference to the Austin litigation,‖ and two ―$30.00‖ charges for ―telephone call to Stan Springerly

regarding Attorney General opinion request,‖ totaling $640. As to the ―$2,340.00 that was for

E-Mails,‖ Good complained that ―they billed like 7.6 hours, 4.1 hours, 4.2 hours‖ for review of

―E-mails that were previously produced by Ms. Fleming,‖ and that these charges amounted to

―fifteen hundred and twenty[,] eight hundred and twenty, eight hundred and forty.‖ It appears the

trial court disallowed recovery for the first two charges of $1,520 and $820, totaling $2,340, and

allowed recovery for the $820 charge.

        An attorney‘s unsworn statements constitute evidence where no objection is made to the

absence of the oath. Banda v. Garcia, 955 S.W.2d 270, 272 (Tex. 1997); Dirksen v. Flynn,

No. 04-10-00126-CV, 2011 WL 192651, at *3 (Tex. App.—San Antonio Jan. 12, 2011, pet. filed)

(mem. op.). Because more than a scintilla of evidence existed to support the first finding of which

Good complains—that Baker and Fleming pled for $80,903.38 in attorneys‘ fees, ―waived $640‖



14
  Smith County feared that Good‘s open records requests ―included sensitive security-related information which, if
revealed, might potentially place jail employees and inmates at risk.‖ Smith County sought an open records ruling
from the Texas Attorney General‘s Office to determine whether it could withhold the information requested. On
October 6, 2008, the attorney general issued a decision requiring Smith County to respond to Good‘s requests. Smith
County filed suit in Travis County against the Attorney General to appeal the decision. Thereafter, Good filed this
suit in Smith County against Baker and Fleming. On December 5, 2008, Baker and Fleming filed a ―Motion to Abate
and Alternative Answer and Request for Disclosure,‖ seeking abatement because Good had intervened in the Travis
County litigation asserting the ―same allegations.‖ They sought imposition of sanctions, which were denied, against
Good in the form of reasonable attorneys‘ fees, complaining that Good‘s suit was ―presented for an improper purpose,
such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation.‖

                                                        11
of the bill, and the trial court did ―not give any credit for $2,340.00 that was for E-Mails‖—we

overrule Good‘s legal sufficiency challenge to this finding.

       Good next complains that no evidence supported the trial court‘s finding of a reasonable

attorneys‘ fee award in the amount of $62,338.70. The Texas Disciplinary Rules of Professional

Conduct Rule 1.04 is a guide for the fact-finder determining reasonableness and necessity of

attorneys‘ fees. Banda, 955 S.W.2d at 272; Dirksen, 2011 WL 192651, at *3; Bean, 206 S.W.3d

at 763. The standards prescribed by Rule 1.04 include: (1) the time and labor required, the

novelty and difficulty of the questions involved, and the skill required to perform the legal service

properly; (2) the likelihood that the acceptance of the particular employment will preclude other

employment by the lawyer; (3) the fee customarily charged in the locality for similar legal

services; (4) the amount involved and the results obtained; (5) the time limitations imposed by the

client or by the circumstances; (6) the nature and length of the professional relationship with the

client; (7) the experience, reputation, and ability of the lawyer or lawyers performing the services;

and (8) whether the fee is fixed or contingent on results obtained or uncertainty of collection before

the legal services have been rendered. See TEX. DISCIPLINARY R. PROF‘L CONDUCT 1.04(b),

reprinted in TEX. GOV‘T CODE ANN., tit. 2, subtit. G app. A-1 (Vernon 2005).

       Counsel for Baker and Fleming stated he wished to present evidence on, and argued each

of, the above factors during the bench trial. Baker and Fleming‘s counsel testified the total fee

sought was $80,903.38. With respect to the first factor, counsel argued that the TOMA case



                                                 12
required considerable research due to the novelty of the issues involved, that Baker and Fleming

―produced a little over 2,000 pages to Mr. Good at various points,‖ that ―Mr. Good produced

approximately 2,664 pages of discovery‖ and ―took approximately nine depositions,‖ and that

―this case had pretty substantial discovery at every level.‖ The level of complexity and amount of

discovery ―required [counsel] to take time out of our schedules.‖ Baker and Fleming‘s attorneys

represented Smith County for years and dedicated their practices ―to the representation of

governmental entities and elected officials.‖ Counsel testified that ―my hourly fee is $150.00 an

hour. Mr. Davis‘ hourly fee is $200.00 an hour‖ and that the fee was ―an extremely reasonable

fee‖ considering ―there are some attorneys here in East Texas who are charging $400.00 an hour.‖

Baker and Fleming reiterated that the case was filed a few days after Election Day, ―[t]he

reputations of our County governmental officials‖ were at stake, and the case was set for trial in

September, prior to the following Election Day. The nature of the case and the ―elected officials

who are on various committees and the latter part of summer when a lot of people are away on

vacation‖ led to ―significant time limitation[s].‖     The fees were fixed hourly charges, not

contingent on the outcome.

       The trial court affirmatively stated it considered these factors. It considered the time spent

in research, drafting, answering pleadings, attending hearings, taking depositions, and noted that

―trying a week-long jury trial precluded or prevented employment of the attorneys in other legal

matters.‖ The court found that the fees requested were the same customarily charged, $150–200



                                                13
per hour, that the attorneys obtained the best possible result by winning the jury‘s verdict, and that

the ―experience, reputation, and ability of the attorneys on both sides were of the highest caliber.‖

       The trial court also reduced the attorneys‘ fee award. It stated:

       Defense counsel won an 11-1 verdict after the Court required further deliberation
       by a jury that was, at the time, divided 7-5. In the Court‘s opinion, then and now,
       the verdict could have gone either way . . . . the Court did not find Plaintiff to have
       acted in bad faith . . . . The Court reduced the amount of defense attorney‘s fees by
       20% to compensate Plaintiff for any fault or responsibility of Defendants for
       informally planning the jail bond election. Defendants, aware two previous jail
       bond elections had failed, proceeded as a self-appointed committee, however
       lawfully, innocently, or well-intentioned, to plan a third such election. They
       knew, or should have known, their actions would invite scrutiny, condemnation,
       and possible legal action by determined jail bond opponents. Because they chose
       to depart from the customary method of planning a bond election, they bear some
       degree of responsibility for what followed.

A twenty-percent reduction of the $77,929.38 sought, yields the amount of the award, $62,338.70.

       Because more than a scintilla of evidence supports the second complained-of finding (as

well as the award), we find it was supported by legally sufficient evidence.

(4)    Admitting the Affidavits and Bills into Evidence Was Harmless Error

       A trial court‘s decision to admit or exclude evidence is reviewed for abuse of discretion.

Interstate Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex. 2001).

       (A)     The Affidavits

       Baker and Fleming‘s motion for attorneys‘ fees attached the affidavits of Darren Coleman

and Deborah Bonner. Each affidavit stated:




                                                 14
            I have reviewed the bills of the Defendants‘ attorneys in the present case. In my
            opinion, the bills in the present case represent the reasonable value of attorneys
            fees, costs, and expenses reasonably incurred in the present litigation.
            Furthermore, the fee charged by the attorneys in the present litigation was
            reasonable and commensurate with the fees charged in the East Texas area. In
            considering the reasonableness and necessity of the attorneys‘ fees, I considered the
            fact that there were approximately 2028 pages of documents produced by
            Defendants in the present action. I also considered the fact that there were 2664
            pages of documents produced by Plaintiff in the present action. I also considered
            the fact that the parties took approximately 10 depositions in the present action.

            On the same date as the bench trial on the attorneys‘ fees, Good filed a written objection to

the affidavits on the bases that Coleman and Bonner were not timely disclosed15 and that filing of

the affidavits constituted surprise.

            A party who fails to make, amend, or supplement a discovery response in a timely
            manner may not introduce in evidence the material or information that was not
            timely disclosed, or offer the testimony of a witness (other than a named party) who
            was not timely identified, unless the court finds that:
                    (1)    there was good cause for the failure to timely make, amend, or
            supplement the discovery response; or
                    (2)    the failure to timely make, amend, or supplement the discovery
            response will not unfairly surprise or unfairly prejudice the other parties.

TEX. R. CIV. P. 193.6(a). The rule is mandatory, and the penalty—exclusion of evidence—is

automatic, absent a showing of: (1) good cause, (2) lack of unfair surprise, or (3) unfair prejudice.

Pilgrim’s Pride Corp. v. Smoak, 134 S.W.3d 880, 902 (Tex. App.—Texarkana 2004, pet. denied).

The burden of establishing good cause or lack of unfair surprise was on Baker and Fleming.

Wal-Mart Stores, Inc. v. Tinsley, 998 S.W.2d 664, 671 (Tex. App.—Texarkana 1999, pet. denied);

see TEX. R. CIV. P. 193.6(b). While the trial court has the discretion to determine whether the
15
     Baker and Fleming do not, in their brief, contest the allegation of failure to disclose Coleman and Bonner.

                                                            15
offering party has met his or her burden of showing good cause to admit the testimony, and good

cause may be implicitly found, the ―record must support a finding of good cause or lack of unfair

surprise.‖ Smoak, 134 S.W.3d at 902; Tinsley, 998 S.W.2d at 671 (citing Alvarado, 830 S.W.2d

at 914).

       Our review of the record indicates that there is no evidence of good cause in this record.

Baker and Fleming argue a lack of unfair surprise or prejudice in that ―[i]t was abundantly clear

that attorney‘s fees are an issue in this case.‖ Good rebuts this argument by claiming that he did

not realize that Baker and Fleming were seeking attorneys‘ fees until the filing of the motion for

attorneys‘ fees. He argues that, if Baker and Fleming believed they were going to trial on the

issue of their attorneys‘ fees, they were required to supplement their requests for disclosures.

Resolution of whether Good experienced unfair surprise or prejudice due to the filing of the

affidavits is unnecessary.

       At the hearing, Good objected that the affidavits were hearsay. Affidavit testimony is

sufficient to serve as proof that attorneys‘ fees are reasonable and necessary if submitted in correct

form. TEX. CIV. PRAC. & REM. CODE ANN. § 18.001 (Vernon 2008). If, however, the affidavits

of attorneys‘ fees do not comport with the statute, they are inadmissible hearsay. Adams v. State

Farm Mut. Auto. Ins. Co., 264 S.W.3d 424, 430 (Tex. App.—Dallas 2008, pet. denied); Hong v.

Bennett, 209 S.W.3d 795, 800 (Tex. App.—Fort Worth 2006, no pet.) (citing Castillo v. Am.

Garment Finishers Corp., 965 S.W.2d 646, 654 (Tex. App.—El Paso 1998, no pet.); Beauchamp



                                                 16
v. Hambrick, 901 S.W.2d 747, 749 (Tex. App.—Eastland 1995, no writ)). Section 18.001

requires that the affidavits be made by persons who provided the service or by persons in charge of

the records showing the service provided and charge made. TEX. CIV. PRAC. & REM. CODE ANN.

§ 18.001(2). The affidavits were required to be served at least thirty days before the date on

which evidence was first presented at the bench trial. TEX. CIV. PRAC. & REM. CODE ANN.

§ 18.001(d). Here, there was no evidence in the record that Coleman and Bonner provided any

service to Baker and Fleming, that they were in charge of records, or that they were otherwise

affiliated with Baker and Fleming‘s counsel. Moreover, the affidavits were filed December 4,

2009, and the trial on attorneys‘ fees was held seven days afterward. Thus, Baker and Fleming‘s

counsel did not comply with the requirement of serving a copy of the affidavits to Good at least

thirty days before the trial. Therefore, the affidavits were inadmissible hearsay. Adams, 264
S.W.3d at 430. It was error to admit them.

         (B)      The Bills

         Good‘s only written objection to the bills was on the basis that they included items incurred

in the Travis County litigation. This is not a point of complaint on appeal.16 Rather, Good‘s

complaint deals with an oral hearsay objection and objection regarding the ―evidentiary predicate‖

to authenticate the bills.



16
  During the hearing, the trial court gave Good the opportunity to contest particular charges in the attorney bills. The
result was agreement by Baker and Fleming‘s counsel, as set forth above, to remove charges related to the Travis
County litigation from the bills.

                                                          17
       During the hearing, Baker and Fleming‘s counsel referred to the bills and stated ―as an

Officer of the Court, I would represent to you these fees are reasonable. We believe that if

anything, the fees that we charge are moderate and that the work that we did was necessary.‖ The

following events led to Good‘s oral objections:

              THE COURT: Well, I understood he was offering it as evidence. I didn‘t
       hear those specific words, but is that your intent to offer that as evidence, the
       document entitled ―Fees‖ that was dated December 8th, 2008?

              MR. IGLESIAS [for Baker and Fleming]: I‘m sorry. I‘m not entirely
       sure which document.

               THE COURT: Well, it‘s on your letterhead as Exhibit F on your Motion
       for Attorney‘s Fees, in which you outlined what your – how your fees were earned
       and how much was earned.

              MR. IGLESIAS: Well, yes, Judge. We do hope that that is considered by
       the Court in making its determination, and these are certainly the fees that we‘re
       seeking.

              THE COURT: Well, are you offering those as an Exhibit –

              MR. IGLESIAS: Yes, sir, we are.

              THE COURT: -- in the hearing?

              MR. IGLESIAS:        Yes, sir.   We‘re submitting that as Exhibit F into
       evidence.

              THE COURT: That‘s admitted, by the way.

              MR. IGLESIAS: Thank you, Judge.

              MS. KENT [for Good]: Your Honor, we had an objection to them.
       There‘s not been evidentiary predicate to Exhibit F . . . .


                                                  18
                     ....

                    THE COURT: Let me say this. The Court is of the opinion that if there‘s
            any error in the Court‘s accepting . . . the statement of fees which were prepared by
            the attorneys, that is harmless error17

                     ....

                   MS. KENT: . . . . And then next we object to the admission of the exhibit
            because the affidavit and exhibit attached to that affidavit – because it‘s hearsay
            ....

            Rule 901 of the Texas Rules of Evidence requires, as a condition precedent to

admissibility, that there be ―evidence sufficient to support a finding that the matter in question is

what its proponent claims.‖ TEX. R. EVID. 901(a). This can be done by testimony of a witness

with knowledge that the matter is what it is claimed to be. TEX. R. EVID. 901(b)(1). The bills

were on the attorney‘s letterhead, and counsel stated while referring to them, ―these are certainly

the fees that we‘re seeking.‖ Counsel offered them as the fees that were earned and how much

was earned and stated, ―We were very careful when we went through these bills.‖ We find that

the trial court, in its discretion, could conclude that the attorney‘s testimony was sufficient to prove

the bills were genuine.

            Next, Good objected to the bills as hearsay and stated there was ―not a business record

predicate laid in connection with this.‖ Rule 803(6) creates a hearsay exception for properly

authenticated business records. See TEX. R. EVID. 803(6). The foundation for the business

17
     Concluding that an error would be harmless is not a valid reason to commit the error.

                                                            19
records exception has four requirements: (1) the records were made and kept in the course of a

regularly conducted business activity, (2) it was the regular practice of the business activity to

make the records, (3) the records were made at or near the time of the event that they record, and

(4) the records were made by a person with knowledge who was acting in the regular course of

business. Powell v. Vavro, McDonald, & Assocs., 136 S.W.3d 762, 765 (Tex. App.—Dallas

2004, no pet.). Baker and Fleming bore the burden of showing that the bills fit within an

exception to the general rule prohibiting the admission of hearsay evidence. Volkswagen of Am.,

Inc. v. Ramirez, 159 S.W.3d 897, 908 n.5 (Tex. 2004). Although the trial court might be justified

in assuming certain aspects of the four foundational requirements necessary to establish the bills as

business records, there must have been some testimony to establish the four requirements.

Counsel admitted, ―I guess I‘m really not sure on how to address that as I‘m not sure what

predicate is necessary for these bills.‖ It was error to admit the bills.

       (C)     Harm Analysis

       To obtain reversal for any error arising from erroneous admission of evidence, Good must

show that the error probably resulted in an improper judgment. Interstate Northborough P’ship,
66 S.W.3d at 220. To make this determination, we must review the entire record. Nissan Motor

Co. v. Armstrong, 145 S.W.3d 131, 144 (Tex. 2004). The complaining party must generally

demonstrate that the ―judgment turns on the particular evidence admitted.‖            Id.   ―Clearly,




                                                 20
erroneous admission is harmless if it is merely cumulative.‖ Medina v. Hart, 240 S.W.3d 16, 22

(Tex. App.—Corpus Christi 2007, pet. denied).

       Because the affidavits were cumulative of the testimony by Baker and Fleming‘s attorneys

regarding reasonableness and necessity of fees, Good cannot meet his burden to demonstrate that

harm came from admitting the affidavits. Rainbo Baking Co. v. Stafford, 787 S.W.2d 41, 41 (Tex.

1990). The bills, on the other hand, contained a full itemization of the work done. Thus, the bills

were not merely cumulative of counsel‘s testimony. But, from our view of the record, the

presence or absence of itemization was not important to the trial court‘s ruling on the attorneys‘

fees. Also, it is clear that the trial court engaged substantially in analyzing Good‘s substantive

concerns over the bills and reduced the claim substantially. Finally, the other evidence of

attorneys‘ fees was sufficient to support the award of $62,338.70. We, therefore, conclude that

the admission of the bills was not reasonably calculated to cause and probably did not cause

rendition of an improper judgment.

       We affirm the trial court‘s judgment.




                                               Josh R. Morriss, III
                                               Chief Justice




                                                 21
                                     DISSENTING OPINION

         This ―final judgment‖ does two things: (1) it states the defendants won the jury trial; and

(2) it grants the defendants attorneys‘ fees. That is all it does. It does not address the merits of

the case. The only indication that this order is a final judgment is the title. The jury made a

factual determination, but the document has no legal declaration that such determination

authorizes the rendition of a judgment; none was rendered.

         Generally when a trial on the merits is conducted and some parties or causes of action are

not explicitly disposed of in the judgment, it is presumed that those were essentially abandoned

and the judgment is final. Vaughn v. Drennon, 324 S.W.3d 560 (Tex. 2010); Moritz v. Preiss, 121
S.W.3d 715 (Tex. 2003) (judgment failing to dispose of all parties presumed final); N. E. Indep.

Sch. Dist. v. Aldridge, 400 S.W.2d 893, 898 (Tex. 1966).             But in order to make such a

presumption, there must be a judgment upon which the presumption may be based. ―The

Aldridge presumption of finality does not apply to . . . dispositions that do not adjudicate the merits

of the case, . . . .‖ 2 William V. Dorsaneo III, Texas Litigation Guide § 131.06 (Lexis through

2011).

         If a judgment is rendered by merely stating one party prevailed in the jury trial, why is a

judgment even necessary? In essence, that makes the jury verdict the final judgment. The rule

of procedure requires that a judgment ―give the party all the relief to which he may be entitled.‖




                                                  22
TEX. R. CIV. P. 301. If the jury verdict entitled the defendants to a legal declaration that plaintiffs

take nothing, they did not receive the relief to which they were entitled.

        If there is any doubt as to the finality of the judgment, then the intention of the court is

interpreted by the language of the decree and the entire record, sometimes aided by the conduct of

the parties. Vaughn, 324 S.W.3d at 563 (citing Lehmann, 39 S.W.3d at 203). The language of

the decree should at least raise a question of the finality of the judgment before we engage in the

presumption that it is. The determination of the finality is not affected by the trial court‘s ability

to reconsider the order. ―It is the court‘s order that counts, not the stated reasons or qualifications.

Jampole v. Touchy, 673 S.W.2d 569, 574 (Tex. 1984) (orig. proceeding), disapproved of on other

grounds by Walker v. Packer, 827 S.W.2d 833, 842 (Tex. 1992).

        The procedural sequence of events does not assist in determining this is a final judgment.

Following the jury trial in September 2009, the attorneys‘ fee hearing was conducted and this order

was entered on December 11, 2009. Even looking at matters outside the order, it appears that this

order was intended as an interlocutory order, reciting that defendants had won the jury verdict,

were entitled to attorneys‘ fees, and establishing the amount of attorneys‘ fees to be incorporated

into a final judgment.

        The majority opinion takes solace in the fact that the trial court denied Good‘s motion to

modify, correct, or reform the judgment and for judgment notwithstanding the verdict as support

for a conclusion that the attorneys‘ fee order was really a final judgment. But these motions do



                                                  23
not treat the attorneys‘ fees order as a final judgment. The post-trial motions only involved

whether the attorneys‘ fee order was proper; Good alleged that no pleading supported the

attorneys‘ fee order, no admissible evidence of attorneys‘ fees was introduced, and the trial court

abused its discretion in awarding attorneys‘ fees. Defendants made several counter-arguments,

but the entire controversy was the propriety of attorneys‘ fees. Good‘s only specific prayer in

each motion was that the trial court ―deny the Defendants‘ motion for attorneys‘ fees . . . .‖ If

anything, these motions and their denial support an inference that the attorneys‘ fee order was

interlocutory and the parties were still attempting to litigate that issue before ultimately

incorporating the attorneys‘ fee finding into a final judgment. The post-trial motions and order do

not support the argument that the order was an effective final judgment.

       Since this order makes no disposition of the merits of the matter, it is not a final judgment.

I dissent to the majority opinion treating it as one. I would dismiss this proceeding.




                                              Jack Carter
                                              Justice

Date Submitted:       February 8, 2011
Date Decided:         March 25, 2011




                                                24